Citation Nr: 1639884	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-48 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder status post superior labral anteroposterior injury with degenerative changes to within supraspinatus and infraspinatus tendon (right shoulder disability).

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2001 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2011, the Veteran requested a Board hearing.  In January 2013, she received notification that a hearing at the RO was scheduled for March 19, 2013, but she did not appear at the hearing and did not explain her absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704 (2015).

In November 2008, the RO granted service connection for the Veteran's right shoulder disability at a noncompensable rate effective July 28, 2008, the day after her separation from service, and denied service connection for a cervical spine disability.  In October 2013, the Board remanded the claims for VA examinations, which the Veteran failed to attend in December 2013.  In April 2014, the Board remanded the claims to obtain outstanding medical records.  In December 2014, the Board granted an increased initial disability rating of 10 percent for the Veteran's right shoulder disability, which was effectuated in a December 2014 rating decision, and denied service connection for a cervical spine disorder.

The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court granted a Joint Motion for Partial Remand (JMPR), partially vacating the decision to the extent that it denied an increased initial rating in excess of 10 percent for a right shoulder disability and service connection for a cervical spine disability, and remanded those claims to the Board for further proceedings consistent with the JMPR.

In December 2015, the Board granted service connection for a cervical spine disability.  As that action constitutes a full grant of the benefits sought, that issue is no longer on appeal.  The Board remanded the claim of entitlement to an initial rating in excess of 10 percent for a right shoulder disability for evidentiary development.

Notably, in its December 2014 decision, the Board remanded the issue of entitlement to service connection for a heart disorder so that the RO could readjudicate the claim on a secondary basis given the Board's decision to grant service connection for Ehlers-Danlos syndrome.  A review of the record indicates that the RO has not yet complied with this directive.  Thus, the issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder disability has been manifested by complaints of pain on motion of the right arm; limitation of motion of the arm to shoulder level has not been shown, and there is no evidence of recurrent dislocation of the scapulohumeral joint at any time during the appeal period.


CONCLUSION OF LAW

The Veteran's right shoulder disability is not more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5201-5010, 5202 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the claim for an increased initial rating arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for her right shoulder disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Thus, VA's duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Specifically, the Veteran's in-service medical records have been obtained, and updated VA outpatient records have been added to the record and have been reviewed.  The Veteran has not indicated that there are any outstanding private or Federal records that are pertinent to the claims herein decided.

In addition, the Veteran was afforded VA examinations in connection with her right shoulder disability in December 2007 and April 2016, in compliance with the Board's December 2015 remand instructions.  (She was also scheduled for an examination in December 2013, but failed to appear with no reason provided.)  The report from the April 2016 examination indicates that the examiner reviewed the claims file, performed the appropriate testing (including range of motion testing of the right shoulder), recorded the results, and elicited a medical history with respect to the Veteran's symptoms and the functional limitations resulting therefrom.  The Board finds that this examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The lay and medical evidence does not reflect a material increase of disability since the most recent VA examination, with respect to the claim herein decided.  As such, additional examination is not warranted.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that her right shoulder disability is worse than what is contemplated by her current 10 percent rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right shoulder disability (characterized as status post superior labral anteroposterior injury with degenerative changes to within supraspinatus and infraspinatus tendon of the right shoulder) is rated as 10 percent disabling pursuant to the criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 5201-5010.

Under Diagnostic Code 5201, a 20 percent rating is warranted when the major or minor arm is limited to shoulder level.  A 30 percent rating is warranted when the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is warranted when the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71(a).  Here, the Veteran is right-handed and, as such, major, as opposed to minor, shoulder disability ratings are applicable.  See 38 C.F.R. § 4.69.

The regulations define normal range of motion of the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71(a), Plate I.

In the November 2015 JMPR, the parties agreed that the Board failed to adequately explain why consideration of 38 C.F.R. § 4.71(a), Diagnostic Code 5202 was not warranted.  That Diagnostic Code, which pertains to impairment of the humerus, provides that a 20 percent disability rating is warranted for recurrent dislocation of the major shoulder at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is warranted for recurrent dislocation with frequent episodes and guarding of all arm movements.

In the JMPR, the parties agreed that the record contains multiple references to the fact that the Veteran had dislocations and subluxations of her right shoulder in service.  In particular, the parties cited to service treatment records dating from June 2007, July 2007, and December 2007 which reflected a history of right shoulder dislocations and subluxation.  In light of these records, the parties agreed that the Board could not rule out the applicability of Diagnostic Code 5202 "without addressing the evidence of dislocations and subluxations."

After reviewing the record, the Board finds that, notwithstanding the in-service reports of right shoulder dislocation and subluxation discussed in the JMPR, the preponderance of the evidence is against the claim for an increased rating based upon the criteria of Diagnostic Code 5202.

The pertinent facts may be summarized as follows.  On VA examination in April 2007, the Veteran reported that she had been suffering from a dislocated right shoulder.  The condition was due to injury that occurred after being pushed and falling out of a moving car about 6 years prior.  The Veteran endorsed symptoms of locking (during certain movements), dislocation (initial injury), and pain.  The pain occurred 2 times per week and each time lasted for 4 hours.  She rated her pain level as 10 out of 10.  It could be elicited by physical activity and was relieved by rest.  She reported intermittent right shoulder pain with overhead activities or pushups.  She stated that her condition did not cause incapacitation.  Functional impairment included occasional difficulty with overhead activities and push-ups.

Objectively, there was no sign of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  Range of motion testing revealed flexion to 147 degrees, abduction to 150 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees with pain at the end of range of motion.

The examiner noted that joint functionality was additionally limited by pain on repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  Joint function was not additionally limited in degrees.

An X-ray of the right shoulder was within normal limits.  The examiner diagnosed right shoulder strain.  Subjective factors included a history of painful right shoulder, while objective factors were right shoulder decreased range of motion and pain on examination.

In a June 15, 2007 chronological record of medical care, the Veteran reported experiencing 3 right shoulder dislocations in the past year.  Magnetic resonance imaging (MRI) of the right shoulder revealed suspect anterosuperior labral injury (SLAP), possible mild bursitis localized in subacromial-subdeltoid bursae, and degenerative change within the supraspinatus and infraspinatus tendon without tear.

A July 11, 2007 service treatment report reflects that the Veteran presented with recurrent dislocation in the shoulder region with laxity.  The record included a note of "shoulder closed anterior, dislocation of humerus right."

Objective examination in July 2007 revealed no swelling or effusion.  O'Brien's, apprehension, and empty can tests were positive.  There was grinding in the shoulder during rotation.  Posterior impingement, sulcus, and load and shift tests were negative.  Range of motion was within normal limits, and abduction was to 170 and forward flexion to 180 degrees.  Upper extremity strength was 4 out of 5 for all shoulder motions.  Sensation was intact.  An assessment of right upper extremity degenerative joint disease and instability with labral tear was noted.

On VA examination in December 2007, the Veteran reported that she initially injured her right shoulder in 2001.  Subjective symptoms included pain and subluxations from joint injury.  Precipitating factors were exercise, lifting, and bending, while symptoms were relieved with medication and rest.  During flare-ups, her pain level was 4 out of 10, and these occurred daily lasting for hours at a time.  No additional limitation during flare-ups was indicated.

The examiner indicted that all joints had full range of motion, muscle strength was 5 out of 5, and there was no pain, weakness, fatigue, palpable swelling, or joint effusion.  Range of motion testing revealed no limitation in range of motion from pain, fatigue, weakness, or lack of endurance with repetitive use.  The shoulders were normal in appearance and there was no tenderness to palpation.  Right shoulder flexion was to 180 degrees, abduction was to 180 degrees, internal rotation was to 90 degrees, and external rotation was to 90 degrees.  The examiner noted that a right shoulder MRI was abnormal and assigned a diagnosis of right shoulder SLAP injury with degenerative changes to within the supraspinatus and infraspinatus tendon.

The Veteran also underwent right shoulder range of motion testing in service in January 2008.  At that time, it was noted that both shoulders showed hypermobility and went past normal end range of motion.

Also in January 2008, the Veteran reported increased right shoulder pain and noted that it occasionally woke her up at night.  She rated her pain a level of 7 out of 10 at worse.

Objectively, there was no swelling or effusion.  A sulcus test was positive, while load and shift tests were negative.  Scapulohumeral rhythm was fair.  She had increased difficulty lowering her right upper extremity after elevating it above shoulder level, and had to shift the position of the humerus in relation to the glenoid in order to lower it back to neutral.  Range of motion was within normal limits.  An assessment of right upper extremity degenerative joint disease and instability with labral tear was noted.

A May 2008 Physical Evaluation Board report noted right shoulder flexion to 180 degrees and abduction to 180 degrees.  It was noted that the condition was rated as periarticular pathology related to Ehlers-Danlos (a congenital condition) which was permanently aggravated by 7 years of a service as a combat medic.  Right shoulder subluxation was also indicated.

Following a VA general medical examination in October 2008, it was noted that the Veteran's Ehlers-Danlos syndrome caused polyarthropathy, joint laxity, and chronic pain, as well as other disorders.

A June 2009 neurology note reflects that the Veteran had a history of shoulder dislocations.  It was also noted that the Veteran underwent EMG studies of the upper extremities, which yielded normal results.  The possibility of intermittent compression of the brachial plexus was suggested.  Physical therapy shoulder girdle strengthening and improved posture was ordered.

A July 2009 VA physical medicine rehab treatment plan note reflects that range of motion for both shoulders was within functional limits.  No indication of dislocation, subluxation, or other pathology was noted.

In April 2016, the Veteran underwent a VA examination in which she reported subluxation and pain in her right shoulder with flare-ups.  She did not report any functional loss related to her shoulder condition.  By way of history, the examiner noted prior diagnoses of labral tear, including SLAP, and glenohumeral joint instability on the right side.

Range of motion testing was normal, with right shoulder flexion to 180 degrees and abduction to 180 degrees, although the Veteran reported pain on flexion.  No pain was noted on weight-bearing, and there was no objective evidence of localized tenderness or pain on palpation of the joint.  The Veteran was able to perform repetitive-use testing.  Muscle strength was 5/5.  No ankylosis was noted.  Hawkins' impingement test, empty can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were all negative.  The examiner noted that there was no right shoulder instability, dislocation, or other labral pathology suspected.  No clavicle, scapula, acromioclavicular joint or sternoclavicular joint conditions were noted.  In addition, the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous nonunion of the humerus.  No functional impact was noted due to the Veteran's right shoulder disability.

On review, the evidence of record does not demonstrate recurrent dislocation of the right shoulder at the scapulohumeral joint to a degree that would support a rating in excess of 10 percent, at any time during the appeal period.  Initially, the Board acknowledges, based on the Veteran's service treatment records, VA examination reports, and post-service outpatient notes, that she has a history of dislocations and subluxation of her right shoulder in service.  As noted in the JMPR, several in-service treatment notes reflect multiple right shoulder dislocations with additional reports of subluxation in the joint.  In addition, the record includes general reports of joint laxity post-service associated with the Veteran's Ehlers-Danlos syndrome.  However, the weight of the evidence is against a finding that these symptoms more nearly approximate infrequent episodes of dislocation with associated guarding of movement, as would be required for an increased rating pursuant to Diagnostic Code 5202.  See 38 C.F.R. § 4.71(a).  The most recent VA examination report was negative for dislocation or instability, and, while there is evidence of pain on motion, there is simply no indication in the record that the Veteran's disability has caused guarding at shoulder level.  Even accepting laxity in the right shoulder joint, the criteria for a 20 percent rating have not been established in this case.

The evidence of record likewise does not demonstrate that a rating in excess of 10 percent is warranted based on any other Diagnostic Code.  As indicated, the Veteran has had nearly full range of right shoulder motion throughout the appeal period, and there is no indication of malunion of the humerus, impairment of the clavicle or scapula, or ankylosis of the scapulohumeral articulation.  See id. at Diagnostic Codes 5200-5203.  Her current 10 percent rating contemplates periarticular pathology manifested by painful motion.  At no time during the course of the appeal, even with consideration of the Veteran's subjective complaints of painful motion during flare-up, has the Veteran's right shoulder disability limited range of motion of the arm to the shoulder level as contemplated by a higher rating based on limitation of motion.  On the contrary, the most recent examination report notes that the Veteran did not report having any functional loss or functional impairment of the shoulder regardless of repetitive use.  

The Board has considered the Veteran's lay statements regarding her symptoms.  In this regard, she is certainly competent to report these symptoms, including painful motion and laxity in her shoulder joint.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, at no point during the appeal period (i.e., subsequent to her discharge from service) has the Veteran alleged that she has had recurrent dislocations of her right shoulder.  Thus, the Board finds that her credible lay reports are inconsistent with a finding of recurrent dislocation of her right shoulder.  To the extent she has suggested such symptomatology, the objective findings reported in the record outweigh her contentions.

In sum, the Board finds that the most probative evidence preponderates against a rating in excess of 10 percent based on the criteria of Diagnostic Code 5202.  An increased rating is therefore not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for the Veteran's right shoulder status post superior labral anteroposterior injury with degenerative changes to within supraspinatus and infraspinatus tendon is denied.


REMAND

In December 2014, the Board remanded the claim of entitlement to service connection for a heart disorder, to include as secondary to service-connected disease or injury, for readjudication in light of its grant of service connection for Ehlers-Danlos syndrome.  On review, it appears the AOJ has directed that a VA examination be scheduled to evaluate the Veteran's heart disorder; however, to date, such an examination has not been performed.  Thus, as the AOJ has failed to comply with the Board's remand directives, a remand is once again warranted so that the AOJ can undertake appropriate development prior to readjudicating the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

After completing any development deemed warranted, to include a VA examination, the AOJ should readjudicate the Veteran's claim of entitlement to a heart disorder, to include as secondary to service-connected disease or injury, in light of the Board's decision granting service connection for Ehlers-Danlos syndrome.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


